Citation Nr: 1421552	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran was afforded a personal hearing before the undersigned.

In January 2012, the Board remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Buie v. Shinseki, 24 Vet. App. 242, 250 (2010), the United States Court of Appeals for Veterans Claims (Court) held that although a total disability rating based on individual unemployability (TDIU) may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  

Thus, while the Veteran has been awarded TDIU based on his service-connected diabetes mellitus and PTSD, effective August 17, 2004, the issue of whether the Veteran could be deemed unemployable based on a single service-connected disability is relevant for purposes of entitlement to SMC under section 1114(s).  See generally Buie, 24 Vet. App. at 242; Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, an examination is necessary to determine whether each of the Veteran's service-connected disabilities alone could be deemed productive of unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and resulting limitations of each of his service-connected disabilities.  The claims folder must be made available to the examiner.  All indicated tests or studies should be accomplished.  

The examiner must opine as to whether it is at least as likely as not that each of the Veteran's service-connected disabilities alone render him unable to secure and follow a substantially gainful occupation.  His current service-connected disabilities are: PTSD, diabetes mellitus with erectile dysfunction, chronic kidney disease associated with diabetes mellitus, post-operative fractured left ankle with internal reduction in fixation with mild limitation of motion and effusion, peripheral neuropathy of the left lower extremity associated with diabetes mellitus, and peripheral neuropathy of the right lower extremity associated with diabetes mellitus.  

In offering these assessments, the examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

